DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims under 35 U.S.C. 101, as stated in paper dated 5/5/2021,is withdrawn in view of applicant’s cancelation of the claim in paper dated 7/22/2021.

The rejection of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as stated in paper dated 5/4/2021, is withdrawn in view of applicant’s amendments to the claims in paper dated 7/22/2021.  

The rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by WO2008/045015 and Ready, is withdrawn in view of applicant’s amendments and arguments in paper dated 7/22/2021.  

The rejection of claims 9-10 under 35 U.S.C. 102(a)(1) as being anticipated by EP 3081555, as stated in paper dated 5/5/2021, is withdrawn.  

The rejection of claims 1-8 and 11-13 under 35 U.S.C. 102(a)(1) as being anticipated by EP 3081555, as stated in paper dated 5/5/2021, is upheld.  Applicant has argued that EP does not disclose the mixtures of diastereomers or the specific configuration of 2R,3S,4R,5S.  

Claim Objections
Claims 9-10 and 15-17 are objected to because of the following informalities:  These claims are dependent from a rejected base claim but would be allowable if rewritten in independent form with all the intervening limitations.  Appropriate correction is required.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694.  The examiner can normally be reached on M-F 8-4 Telework Home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D MARGARET M SEAMAN/Primary Examiner, Art Unit 1625